Menis v City of New York (2022 NY Slip Op 07196)





Menis v City of New York


2022 NY Slip Op 07196


Decided on December 20, 2022


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: December 20, 2022

Before: Kern, J.P., Friedman, Gesmer, González, Mendez, JJ. 


Index No. 156341/16 Appeal No. 16919 Case No. 2022-00506 

[*1]Eileen Menis et al., Plaintiffs-Respondents,
vThe City of New York et al., Defendants-Respondents, ETNA Contracting Inc., Defendant-Appellant.



An appeal having been taken to this Court by the above-named appellant from an order of the Supreme Court, New York County (J. Machelle Sweeting, J.), entered on or about July 21, 2021,
And said appeal having been withdrawn before argument by counsel for the respective parties; and upon the stipulation of the parties hereto dated November 21, 2022,
It is unanimously ordered that said appeal be and the same is hereby withdrawn in accordance with the terms of the aforesaid stipulation.
ENTERED: December 20, 2022